—In an action, inter alia, to recover damages for intentional infliction of emotional *395distress, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County (Kitson, J.), entered April 5, 2001, as, upon an order of the same court dated January 4, 2001, granting that branch of the defendant’s motion which was to dismiss the cause of action to recover damages for intentional infliction of emotional distress, dismissed that cause of action.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court correctly granted that branch of the defendant’s motion which was to dismiss the cause of action to recover damages for intentional infliction of emotional distress, since the conduct alleged did not rise to the level of extreme and outrageous conduct needed to support that cause of action (see, Wasserman v Maimonides Med. Ctr., 268 AD2d 425, 426; Howell v New York Post Co., 81 NY2d 115; Cunningham v Mertz, 265 AD2d 370).
The plaintiffs’ remaining contention is without merit. Florio, J.P., Smith, McGinity and Crane, JJ., concur.